              Case 1:18-cv-03124 Document 1 Filed 12/28/18 Page 1 of 17



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
                                             )
    UNITED STATES OF AMERICA,                )
                                             )
                  Plaintiff,                 )
                                             )
           v.                                )
                                             )
    $1,478,991.75 OF FUNDS IN THE NAME       )
                                                   Civil Action No. ____________
    OF MARITIME ASSISTANCE LLC.; and         )
                                             )
    $1,478,991.74 OF FUNDS IN THE NAME       )
    OF MARITIME ASSISTANCE LLC.              )
                                             )
                  Defendants.                )
                                             )
                                             )

        UNITED STATES’ VERIFIED COMPLAINT FOR FORFEITURE IN REM

         COMES NOW, Plaintiff the United States of America, by and through the United States

Attorney for the District of Columbia, and brings this verified complaint for forfeiture in a civil

action in rem against the defendant properties, namely: (1) $1,478,991.75 of funds in the name of

Maritime Assistance LLC held at U.S. Bank 1 and (2) $1,478,991.74 of funds in the name of

Maritime Assistance LLC. held at U.S. Bank 1. (the “Defendant Funds”); 1 and alleges as follows.

                  NATURE OF ACTION AND THE DEFENDANT IN REM

         1.     This in rem forfeiture action arises out of an investigation by the Federal Bureau of

Investigation (“FBI”), of a scheme to launder funds via U.S. correspondent accounts as part of an

illicit procurement network for the purpose of evading U.S. sanctions related to Syria. Joint Stock

Company Sovfracht (“Sovfracht”), Maritime Assistance LLC (“Maritime”), and their co-

conspirators employed sophisticated evasion techniques and front companies in dealing with the



1
         The Defendant Funds are held in a blocked funds account.
                Case 1:18-cv-03124 Document 1 Filed 12/28/18 Page 2 of 17



U.S. financial system to disguise the true nature of their illicit business dealings, as well as to

protect and promote the on-going illicit procurement scheme. Their actions evidence a long-term

conspiracy to illegally procure items for, or on behalf of, sanctioned entities, in violation of the

International Emergency Economic Powers Act (“IEEPA”) and the federal money laundering

statute.

           2.    The Defendant Funds are subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C),

as property constituting or derived from proceeds traceable to violations of IEEPA, codified at 50

U.S.C. § 1701 et seq. In addition, the Defendant Funds are subject to forfeiture pursuant to 18

U.S.C. § 981(a)(1)(A), as property involved in, and traceable to violations of IEEPA, in violation

of 18 U.S.C. §§ 1956(h), 1956(a)(2)(A).

                                  JURISDICTION AND VENUE

           3.    This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1345 and 1355.

           4.    Venue is proper pursuant to 28 U.S.C. § 1355(b)(1)(A) because acts and omissions

giving rise to the forfeiture took place in the District of Columbia. The Defendant Funds are

currently in bank accounts at a bank in the United States (U.S. Bank 1). The coconspirators

(identified below) failed to seek licenses from the Office of Foreign Asset Controls (“OFAC”),

which is located in Washington, D.C., for conducting transactions with these funds, in violation of

U.S. law. Venue is also proper pursuant to 28 U.S.C. § 1355(b)(2), because at the time the

transactions and seizures occurred, the properties were part of a compound transaction that began

in a foreign country.




                                                 -2-
               Case 1:18-cv-03124 Document 1 Filed 12/28/18 Page 3 of 17



                                 STATUTORY FRAMEWORK

I.        THE IEEPA AND RELATED EXECUTIVE ORDER REGARDING SYRIA

          5.    This civil forfeiture action relates to violations of the regulations and Executive

Orders issued pursuant to IEEPA, codified at 50 U.S.C. § 1701 et seq. IEEPA gives the President

certain powers, defined in Section 1702, to deal with any threats with respect to which the President

has declared a national emergency, and prescribes criminal penalties for violations thereunder.

See 50 U.S.C. § 1705(a). A conspiracy to violate IEEPA is prohibited by 18 U.S.C. § 371.

          6.    According to Executive Order (hereinafter “E.O.”) 13582, “Blocking Property of

the Government of Syria and Prohibiting Certain Transactions With Respect to Syria,” all property

and interests in property of those individuals and entities designated by E.O. 13582, which are in

the United States, which hereafter come into the United States, or which are or hereafter come

within the possession of a United States person, are blocked.

          7.    Entities designated by E.O. 13582 include (i) the Bashar al-Assad (“Assad”) led

Government of Syria, including all of its agencies, instrumentalities, and controlled entities; (ii)

any person determined by the Secretary of the Treasury “to have materially assisted, sponsored, or

provided financial, material, or technological support for, or goods or services in support of, any

person whose property and interests in property are blocked pursuant to” E.O. 13582; and (iii) any

person determined by the Secretary of the Treasury “to be owned or controlled by, or to have acted

or purported to act for or on behalf of, directly or indirectly, any person whose property and

interests in property are blocked pursuant to” E.O. 13582.

          8.    In effect, these authorities bar any and all designated entities from transacting in

United States dollars, when such transactions pass through correspondent banks in the United

States.




                                                -3-
              Case 1:18-cv-03124 Document 1 Filed 12/28/18 Page 4 of 17



        9.      Additionally, any transaction within the United States which evades or avoids, has

the purpose of evading or avoiding, or attempts to violate any of the prohibitions set forth in E.O.

13582 is similarly prohibited.

        10.     IEEPA makes it a crime to attempt to commit, conspire to commit, or aid and abet

in the commission of any violation of E.O. 13582.

II.     MONEY LAUNDERING STATUTE

        11.     Pursuant to 18 U.S.C. § 1956(a)(2)(A) (the international promotional money

laundering statute) it is a violation to transport, transmit, and transfer, and attempting to transport,

transmit, and transfer a monetary instrument or funds, inter alia, to a place in the United States

from or through a place outside the United States with the intent to promote the carrying on of

specified unlawful activity.

        12.     Pursuant to 18 U.S.C. § 1956(c)(7)(D), the term “specified unlawful activity,”

includes a violation of the penalties of IEEPA.

        13.     Pursuant to 18 U.S.C. § 1956(h), it is a violation to conspire to violate Section 1956.

III.    THE FORFEITURE STATUTE

        14.     Pursuant to 18 U.S.C. § 981(a)(1)(C), any property, real or personal, which

constitutes or is derived from proceeds traceable to a violation of IEEPA is subject to forfeiture.

        15.     Pursuant to 18 U.S.C. § 981(a)(1)(A), any property, real or personal, involved in a

transaction or attempted transaction, in violation of 18 U.S.C. § 1956, or any property traceable to

such property is subject to civil forfeiture. Forfeiture pursuant to this statute applies to a larger

class of property than forfeiture under 18 U.S.C. § 981(a)(1)(C) because it applies to more than

just the proceeds of the crime. Money laundering forfeiture is required for all property “involved




                                                  -4-
             Case 1:18-cv-03124 Document 1 Filed 12/28/18 Page 5 of 17



in” the crime, which can include clean or legitimate money that is comingled with tainted money

derived from illicit sources.

                           FACTS GIVING RISE TO FORFEITURE

I.     BACKGROUND

       A.      Syrian Sanctions

       16.     On May 11, 2004, the President issued Executive Order 13338, declaring a national

emergency to deal with the unusual and extraordinary threat to national security, foreign policy,

and economy of the United States posed by the actions of the Government of Syria in supporting

terrorism, continuing its occupation of Lebanon, pursuing weapons of mass destruction and missile

programs, and undermining United States and international efforts with respect to the stabilization

and reconstruction of Iraq. Executive Order No. 13338 has been continued and expanded by

Executive Order Nos., 13399, 13460, 13572, 13573, 13582, 13606, and 13608 (collectively, the

“Syria Executive Orders”).

       17.     The Syria Executive Orders imposed economic sanctions on Syria. They

prohibited, among other things, the exportation, re-exportation, sale, or supply, directly or

indirectly, to Syria of any goods, technology, or services from the United States or by a United

States person. The Syria Executive Orders also prohibited any transaction by any United States

person or within the United States that evaded or avoided, or had the purpose of evading or

avoiding, any prohibition set forth in the Syria Executive Orders.

       18.     The Syria Executive Orders authorized the United States Secretary of the Treasury,

in consultation with the United States Secretary of State, “to take such actions, including the

promulgation of rules and regulations, as may be necessary to carry out” these sanctions against

Syria. Pursuant to this authority, the Secretary of the Treasury, through the Office of Foreign




                                               -5-
             Case 1:18-cv-03124 Document 1 Filed 12/28/18 Page 6 of 17



Assets Control (“OFAC”), promulgated the Syrian Sanctions Regulations, 31 C.F.R. Part 542,

implementing the sanctions required by the Syria Executive Orders. The conduct described herein

was unlawful under the Syrian Sanctions Regulations. The conduct described herein was unlawful

under the Syria Related Sanctions Regulations.

       19.    Specifically, absent permission from OFAC in the form of a license, the Syrian

Sanctions Regulations prohibited, among other things:

              a.      The exportation, re-exportation, sale, or supply, directly or indirectly, from

       the United States, or by a United States person, wherever located, of any services to Syria;

              b.      Any transaction by a U.S. person or within the United States that evades or

       avoids, has the purpose of evading or avoiding, causes a violation of, or attempts to violate

       any of the prohibitions set forth in the regulations;

              c.      United States persons, wherever located, from approving, financing,

       facilitating, or guaranteeing a transaction by a foreign person where the transaction by that

       foreign person would be prohibited by the Regulations if performed by a United States

       person or within the United States;

              d.      Transactions in property that was in the United States, came within the

       United States, or that was or came within the possession or control of any United States

       person, including any foreign branch, of the Government of Syria or any other person

       whose property and interests in property are blocked;

              e.      Transactions involving persons who materially assisted, sponsored, or

       provided financial, material, or technological support for, or goods or services in support

       of, the Government of Syria or any other person whose property and interests in property

       are blocked; and




                                                -6-
             Case 1:18-cv-03124 Document 1 Filed 12/28/18 Page 7 of 17



               f.      Transactions involving blocked property owned or controlled by, directly

       or indirectly, the Government of Syria or any other person whose property and interests in

       property are blocked.

       B.      Ukrainian and Crimea Region Sanctions

       20.     Beginning on March 6, 2014, the President issued Executive Order 13660 declaring

a national emergency to deal with the threat posed by the actions and policies of certain persons

who had undermined the democratic process and institutions in Ukraine; threatened the peace,

security, stability, sovereignty, and territorial integrity of Ukraine; and contributed to the

misappropriation of Ukraine’s assets. Executive Orders No. 13660 has been continued and

expanded by Executive Order Nos., 13661, 13662, and 13685 (collectively, the “Ukraine

Executive Orders”).

       21.     The Ukraine Executive Orders together authorize, among other things, the

imposition of sanctions against: persons responsible for or complicit in certain activities with

respect to Ukraine; officials of the Government of the Russian Federation; persons operating in

the arms or related material sector of the Russian Federation; individuals and entities operating in

the Crimea region of Ukraine; and entities operating in specified sectors of the Russian Federation

economy. The Ukraine Executive Orders also prohibit the importation or exportation of goods,

services, or technology to or from the Crimea region of Ukraine, and prohibits new investment in

the Crimea region of Ukraine by a U.S. person, wherever located.

       22.     The Ukraine Executive Orders authorized the United States Secretary of the

Treasury, in consultation with the United States Secretary of State, “to take such actions, including

the promulgation of rules and regulations . . . as may be necessary to carry out the purposes of this

Order.” Pursuant to this authority, the Secretary of the Treasury, through the Office of Foreign




                                                -7-
             Case 1:18-cv-03124 Document 1 Filed 12/28/18 Page 8 of 17



Assets Control (“OFAC”), promulgated the Ukraine Related Sanctions Regulations, 31 C.F.R. Part

589, implementing the sanctions required by the Ukraine Executive Orders. The conduct described

herein was unlawful under the Ukraine Related Sanctions Regulations.

       23.     Specifically, absent permission from OFAC in the form of a license, the Ukraine

Related Sanctions Regulations prohibited, among other things: all transactions prohibited pursuant

to the Ukraine Executive Orders, including the provision of services by U.S. persons for

individuals and entities designated pursuant to the Ukraine Executive Orders and listed on the List

of Specially Designated Nationals (“SDN”) and Blocked Persons (SDN list).

       C.      Entities and Individuals Sanctioned

       24.     On May 18, 2011, OFAC designated Syrian President Assad and the Syrian regime

for human rights abuses, including repression of the Syrian people.

       25.     Ports Banias and Tartous, Syria were major ports used by the Syrian government

to import and export oil.

       26.     The government-owned Syrian Company for Oil Transport (“SCOT”) acted as the

Port Authority for Ports Banias and Tartous. On August 18, 2011, OFAC designated SCOT

pursuant to Executive Order 13582, for managing Syria’s oil export/import terminals at Ports

Banias and Tartous.

       27.     The government-owned Banias Refinery Company was responsible for processing

oil imported into Port Banias. On May 8, 2014, OFAC designated the Banias Refinery Company,

pursuant to Executive Order 13582, for processing petroleum that was imported into the Syrian

Port of Banias. The designation noted that the Syrian regime used Port Banias to illicitly import

millions of dollars’ worth of energy products including petroleum gas and gasoil.




                                               -8-
             Case 1:18-cv-03124 Document 1 Filed 12/28/18 Page 9 of 17



       28.     The government-owned Syrian Shipping Agencies Company (“SHIPCO”) acted as

the Port Agent for shipments into Ports Banias and Tartous. On August 3, 2015, OFAC designated

SHIPCO pursuant to Executive Order 13582, for being property in which the Government of Syria

had an interest.

       29.     JOINT STOCK COMPANY Sovfracht (“Sovfracht”) was a Russian shipping

company and freight forwarder. According to Sovfracht, it focused on providing transport and

logistics services with a focus on rail transportation, overseas shipping, and oil products. Freight

forwarders organize shipments for individuals or corporations to get goods from the manufacturer

or producer to a market.

       30.     On September 1, 2016, OFAC designated Sovfracht pursuant to the Ukraine

Executive Orders, because the company operated in the Crimea region of Ukraine. The designation

prohibited Sovfracht from engaging in any U.S. dollar transactions that occurred in whole or in

part in the United States, and prohibited any good, technology, or services from being exported,

re-exported, sold or supplied, directly or indirectly, from the United States to Sovfracht. This

prohibition prevented Sovfracht from engaging in U.S. dollar wire transactions, which transited

through the U.S. financial system, whether or not the wire transactions related to Crimea.

       31.     On or about September 9, 2016, the government sent notice of a forfeiture action

of approximately $2,585,340.45, which funds OFAC had blocked when Sovfracht wired the funds

through the United States financial system to Cypriot Company Petrolina (Holdings) Public Ltd,

as part of a scheme to send jet fuel to Port Banias, Syria. The forfeiture action noted that such U.S.

dollar payments were in violation of IEEPA and money laundering laws.

       32.     Transpetrochart CO. LTD. (“Transpetrochart”) was a Russian based vessel

operator. Transpetrochart has owned and operated the MUKHALATKA and YAZ, both of which




                                                -9-
             Case 1:18-cv-03124 Document 1 Filed 12/28/18 Page 10 of 17



are petroleum tankers that Sovfracht used to ship fuel to Syria. On December 20, 2016, OFAC

designated Transpetrochart pursuant to Executive Order 13685 for working with Sovfracht. The

designation prohibited Transpetrochart from engaging in any U.S. dollar transactions that occurred

in whole or in part in the United States, and prohibited any good, technology, or services from

being exported, re-exported, sold or supplied, directly or indirectly, from the United States to

Transpetrochart. This prohibition prevented Transpetrochart from engaging in U.S. dollar wire

transactions, which transited through the U.S. financial system, whether or not the wire

transactions related to Sovfracht or Crimea.

       33.       The Syrian Sanctions, as well as the subsequent designation of the Banias Refinery

Company, also prohibited Sovfracht and Transpetrochart from transporting petroleum into Port

Banias and using the Banias Refinery Company, where any related wire transaction transited the

United States financial system.

       34.       On June 12, 2018, the U.S. Attorney’s Office in the District of Columbia indicted

five Sovfracht employees, identified as Ivan Okorokov, Karen Stepanyan, Ilya Loginov, Alexy

Konkov, and Liudmila Shmelkova as well as three individuals in Syria who assisted Sovfracht to

circumvent U.S. sanctions against Sovfracht and Syria, identified as Yaser Naser, Farid Bitar, and

Gabriel Bitar.

       B.        Sovfracht Began Using Maritime Assistance to Wire Funds After Designation

       35.       After Sovfracht’s designation, it stopped sending U.S. dollar wires through

correspondent accounts. At the same time, Maritime Assistance LLC (“MARITIME”) began

sending U.S. dollar wires through correspondent accounts, as depicted in the following chart:




                                               - 10 -
             Case 1:18-cv-03124 Document 1 Filed 12/28/18 Page 11 of 17




       36.     Many of the wire transfers sent by MARITIME referenced contracts negotiated by

Sovfracht and on many of these wire transfers MARITIME listed the contract number and the date

the contract was negotiated.     Additionally, many of the wire transfers listed “Assig.Agr”,

“Assignm.agr” or “Assign.agr”, which is short for “Assignment Agreement.”

       37.     One Company which dealt with both Sofvracht and Maritime Assistance provided

an assignment agreement involving these parties. The assignment agreement listed Maritime

Assistance as a “substitute debtor” for Sovfracht, indicating that Maritime Assistance was merely

paying Sovfracht’s debt on behalf of Sovfracht.

       38.     Between January 1, 2016 and September 1, 2016 (the date when OFAC designated

Sovfracht), Sovfracht sent or received approximately 324 wires worth approximately $54,784,416.

       39.     Between September 28, 2016 and October 3, 2017, Maritime Assistance sent or

received approximately 296 wires worth approximately $48,132,774.

       40.     Numerous wire transfers provide additional examples of instances where

Sovfracht assigned its U.S. dollar debts to Maritime Assistance. In all of these instances, Sovfracht

was prohibited from sending U.S. dollars, making these transfers a violation of the sanctions

against Sovfracht.



                                               - 11 -
             Case 1:18-cv-03124 Document 1 Filed 12/28/18 Page 12 of 17



       C.      Sovfracht’s Post-Designation Ship-to-Ship Transfers Paid in U.S. Dollars

       41.     On January 14, 2011, Sovfracht entered into an agreement with a company to

provide bunkering services, including the provision of fuel. This agreement was listed as S/A-

14/01/11.

       42.     An invoice dated October 31, 2016 between this company and Maritime Assistance

listed “Ships bunker supply Agreement S/A-14/01/11 dated 14 January 2011” on the bottom of the

form. The invoice was for 4,987.993 metric tons of jet fuel that was loaded onto a petroleum

tanker (“Petroleum Tanker 1”) on October 1, 2016. On September 30, 2016, petroleum tanker

Mukhalatka received instructions to receive 5 kilotons of jet fuel from Petroleum Tanker 1 via a

ship-to-ship transfer.

       43.     A separate invoice to Maritime Assistance dated December 8, 2016, revealed a

transfer of 9,965.708 metric tons of jet fuel to a petroleum tanker (“Petroleum Tanker 2”) on

November 13, 2016 for $5,227,013.85, which listed order number 347309. Maritime Assistance

wired U.S. dollars, which transited through the United States, for this order in two installments of

$2,601,516.85 on December 9, 2016 and $2,625,496.99 on December 12, 2016. On November

25, 2016, the captain of petroleum tanker Mukhalatka emailed indicted Sovfracht employees

documents showing that the petroleum tanker Mukhalatka received 5005.714 metric tons of jet

fuel from Petroleum Tanker 2 on or about November 21, 2016, reflecting Sovfracht’s involvement

in this shipment. The Captain of the petroleum tanker Mukhalatka also sent a document showing

that the petroleum tanker Mukhalatka arrived at Port Banias on November 23, 2016 and was ready

to discharge 5005.714 metric tons of jet fuel.

       44.     Another invoice to Maritime Assistance dated May 31, 2017, revealed a transfer of

5,058.671 metric tons of jet fuel delivered to the petroleum tanker Yaz, which was owned by




                                                 - 12 -
             Case 1:18-cv-03124 Document 1 Filed 12/28/18 Page 13 of 17



OFAC designated Transpetrochart, and as such was a violation of the sanctions against Sovfracht

and Transpetrochart, on May 15, 2017 for $2,978,849.01. On May 15, 2017, the Captain of the

petroleum tanker Yaz emailed Sovfracht employee Ivan Okorokov the bill of lading for 5,058.671

metric tons of jet fuel, again reflecting Sovfracht’s involvement with this shipment.

II.    SHIP-TO-SHIP TRANSFERS INVOLVING A FOREIGN TRADING COMPANY

       45.       On October 28, 2016, a Sovfracht employee emailed two employees of a foreign

trading company (“Company 1”) a contract between Maritime Assistance and Company 1. Later

that day, the Sovfracht employee received provisional invoice between Company 1 and Maritime

Assistance, for the sale of 5,000.00 metric tons of gasoil valued at $2,656,250.00.

       46.       On March 10, 2017, a Sovfracht employee asked an employee of Company 1 about

loading 5000 metric tons of Jet A-1 onto the petroleum tanker Mukhalatka. The Sovfracht

employee stated: “Loading possible only in Turkey ports (her Owner in OFAC list).”

       47.       On April 5, 2017, Company 1 employee emailed a Sovfracht employee instructions

on how to communicate about the delivery of 5000 metric tons of Jet A1 fuel. The instructions

indicated that the Company 1 employee wanted to receive updates about the shipment at an alias

email address.

       48.       On April 7, 2017, a Sovfracht employee emailed the alias email address for the

Company 1 employee a receipt of two payments of $1,373,592.58 on April 5, 2017 and

$1,373,592.59 on April 6, 2017, from Maritime Assistance to Company 1, which listed the contract

number in the remittance information.

       49.       In total, Maritime Assistance wired Company 1 at least $7,830,168.66 for

petroleum products between October 2016 and May 2017. These U.S. dollar wires were for the




                                              - 13 -
             Case 1:18-cv-03124 Document 1 Filed 12/28/18 Page 14 of 17



benefit of Sovfracht, which was designated by OFAC at this time and as such were a violation of

the sanctions against Sovfracht.

       50.     Records from a European petroleum bunkering company (“Company 2”) revealed

that Maritime Assistance contacted Company 2 in December 2016 to purchase 4,989.604 metric

tons of Jet A1 from Company 1. Company 2 wired $2,910,036.84 to Company 1 on January 18,

2017 for this petroleum. Company 2 then assisted Maritime Assistance to conduct a ship-to-ship

transfer of the petroleum to the petroleum tanker Yaz, which was owned by OFAC designated

Transpetrochart, and as such was a violation of the sanctions against Sovfracht and

Transpetrochart.

       51.     In total, Company 1 was a party to at least $10,740,205.50 in wires and attempted

wires related to the above-described illegal scheme.

III.   DEFENDANT FUNDS FROM MARITIME ASSISTANCE TO COMPANY 1,
       TRACEABLE TO DESIGNATED ENTITY AT PORT BANIAS, SYRIA

       52.     The Defendant Funds are two wire payments from Maritime Assistance to

Company 1 for $1,478,991.75 on May 10, 2017 and $1,478,991.74 on May 11, 2017. Both of

these payments are held at U.S. Bank 1.

       53.     The bank to bank instructions on these payments listed contract and invoice

numbers used by Maritime Assistance and Company 1.

       54.     On April 20, 2017, a Company 1 employee sent a Sovfracht employee an invoice,

which stated that it was for 5,047.495 metric tons of Jet A-1 valued at $2,957,983.49.

       55.     This amount is equal to the value of the Defendant Funds.

       56.     On May 2, 2017, Farid Bitar, the indicted petroleum inspector at Port Banias, Syria,

emailed that the petroleum tanker Mukhalatka delivered 5,047.495 metric tons of Jet A-1 to Port

Banias, Syria on April 26, 2017, which is the exact amount of fuel that invoice 117/A listed. The



                                              - 14 -
              Case 1:18-cv-03124 Document 1 Filed 12/28/18 Page 15 of 17



Jet A-1 fuel was inspected by the Banias Refinery Company, which was designated when they

conducted the inspection and remains designated by OFAC.

        57.     A Sovfracht employee subsequently emailed information about the blocking of the

Defendant Funds to other Sovfracht employees. In response, a Sovfracht employee stated in

Russian, “MA [Maritime Assistance] has been burned, i.e. It’s unadvisable to make further use of

it. Small payments from MA in dollars may go through for a while, but we can’t risk sending large

payments. We’ve got to create a new (1 or more) clean company.”

                                  COUNT ONE – FORFEITURE

                                     (18 U.S.C. § 981(A)(1)(C))

        58.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 57 above as if fully set forth herein.

        59.     Sovfracht, Maritime, and others known and unknown acted individually and

conspired together to conduct the above identified illegal procurements, payments, and exports, in

violation of IEEPA, specifically 50 U.S.C. § 1705 et seq. and the conspiracy statute, 18 U.S.C. §

371.

        60.     As such, the Defendant Funds are subject to forfeiture, pursuant to 18 U.S.C.

§ 981(a)(1)(C), as property which constitutes or is derived from proceeds traceable to a conspiracy

to violate IEEPA.

                                 COUNT TWO – FORFEITURE

                                     (18 U.S.C. § 981(A)(1)(A))

        61.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 57 above as if fully set forth herein.




                                               - 15 -
             Case 1:18-cv-03124 Document 1 Filed 12/28/18 Page 16 of 17



       62.     Sovfracht, Maritime, and others known and unknown acted individually and

conspired to transmit and transfer the Defendant Funds to a place inside the United States from or

through a place outside the United States, with the intent to promote the carrying on of violations

of the penalties of IEEPA, in violation of 18 U.S.C. §§ 1956(h), 1956(a)(2)(A).

       63.     As such, the Defendant Funds are subject to forfeiture to the United States, pursuant

to 18 U.S.C. § 981(a)(1)(A), as property involved in transactions in violation of 18 U.S.C.

§ 1956(h), 1956(a)(2)(A), or as any property traceable to such property.

                                    PRAYER FOR RELIEF

       WHEREFORE, the United States of America prays that notice issue to the defendant

properties as described above; that due notice be given to all parties to appear and show cause why

the forfeiture should not be decreed; that judgment be entered declaring that the defendant property

be forfeited to the United States of America for disposition according to law; and that the United

States of America be granted such other relief as this Court may deem just and proper, together

with the costs and disbursements of this action.

Dated: December 28, 2018
                                                Respectfully submitted,

                                                JESSIE K. LIU
                                                United States Attorney

                                                By:           /s/
                                                      ZIA M. FARUQUI, D.C. Bar No. 494990
                                                      ARVIND K. LAL,
                                                      BRIAN P. HUDAK,
                                                      Assistant United States Attorneys
                                                      555 Fourth Street, NW
                                                      Washington, DC 20530
                                                      (202) 252-7566 (main line)

                                                Attorneys for the United States of America




                                               - 16 -
            Case 1:18-cv-03124 Document 1 Filed 12/28/18 Page 17 of 17



                                       VERIFICATION


       I, Samuel Small, a Special Agent with the Federal Bureau of Investigation, declare under

penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing Verified Complaint for

Forfeiture In Rem is based upon reports and information known to me and/or furnished to me by

other law enforcement representatives and that everything represented herein is true and correct.


Executed on this 28th day of December, 2018.



         /s/           _
Samuel Small
Special Agent
Federal Bureau of Investigation




                                               - 17 -
                            Case 1:18-cv-03124 Document 1-1 Filed 12/28/18 Page 1 of 2
                                                                 &,9,/&29(56+((7
-65HY'&
,D3/$,17,))6                                                                  '()(1'$176
                                                                                   
United
      States of America                                                            $1,478,991.75
                                                                                                 OF FUNDS IN THE NAME OF MARITIME
c/o
   U.S. Attorney's Office                                                          ASSISTANCE
                                                                                                 LLC., and $1,478,991.74 OF FUNDS IN THE

555 Fourth Street, N.W.                                                             NAME
                                                                                         OF MARITIME ASSISTANCE LLC.

Washington,

              D.C. 20530
E COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF BBBBBBBBBBBBBBBBBBBBB                 COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT BBBBBBBBBBBBBBBBBBBBB
                  (;&(37,1863/$,17,))&$6(6                                                      ,1863/$,17,))&$6(621/<
                                                                                           NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

F ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)                            ATTORNEYS (IF KNOWN)

Zia M. Faruqui (202) 252-7117
Arvind K. Lal (202) 252-7965
Assistant United States Attorneys
555 4th Street, N.W., 11th Floor
Washington, DC 20530
,,%$6,62)-85,6',&7,21                                            ,,,&,7,=(16+,32)35,1&,3$/3$57,(6(PLACE AN x IN ONE BOX FOR
    (PLACE AN x IN ONE BOX ONLY)                                     PLAINTIFF AND ONE BOX FOR DEFENDANT) )25',9(56,7<&$6(621/<
                                                                                             37)    ')7                            37)                                      ')7
o    1 U.S. Government        o   3 Federal Question                                                     
       Plaintiff                   (U.S. Government Not a Party)     Citizen of this State          o1 o1                Incorporated or Principal Place        o4 o4
                                                                                                                         of Business in This State
o    2 U.S. Government        o   4 Diversity                       Citizen of Another State       o2 o2                Incorporated and Principal             o5 o5
       Defendant                    (Indicate Citizenship of
                                                                                                                          Place of Business in This State
                                     Parties in item III)             Citizen or Subject of a
                                                                      Foreign Country
                                                                                                     o3 o3                Foreign Nation                         o6 o6
                                                                                                                                                                 

                                                ,9&$6($66,*10(17$1'1$785(2)68,7
               3ODFHDQ;LQRQHFDWHJRU\$1WKDWEHVWUHSUHVHQWV\RXU&DXVHRI$FWLRQDQGRQHLQDFRUUHVSRQGLQJ1DWXUHRI6XLW
o    $Antitrust       o   %Personal Injury/                      o    &Administrative Agency                        o     'Temporary Restraining
                              Malpractice                               Review                                            Order/Preliminary
                                                                              
      $QWLUXVW                                                                                                                             Injunction
                               $LUSODQH                                    0HGLFDUH$FW
                                                                                                                                         
                               $LUSODQH3URGXFW/LDELOLW\             
                                                                                                                                   $Q\QDWXUHRIVXLWIURPDQ\FDWHJRU\
                               $VVDXOW/LEHO	6ODQGHU               6RFLDO6HFXULW\
                                                                                                                                   PD\EHVHOHFWHGIRUWKLVFDWHJRU\RIFDVH
                                                                                +,$II
                               )HGHUDO(PSOR\HUV/LDELOLW\                                                                    DVVLJQPHQW
                                                                                %ODFN/XQJ                              
                               0DULQH
                                                                                ',:&',::J                            ,I$QWLWUXVWWKHQ$JRYHUQV
                               0DULQH3URGXFW/LDELOLW\
                                                                                66,'7LWOH;9,                                
                               0RWRU9HKLFOH                                                                                  
                                                                                56,J
                               0RWRU9HKLFOH3URGXFW/LDELOLW\                                                                
                                                                           2WKHU6WDWXWHV
                               2WKHU3HUVRQDO,QMXU\
                                                                                $JULFXOWXUDO$FWV
                               0HGLFDO0DOSUDFWLFH
                                                                                (QYLURQPHQWDO0DWWHUV
                               3URGXFW/LDELOLW\
                                                                                2WKHU6WDWXWRU\$FWLRQV,I
                               +HDOWK&DUH3KDUPDFHXWLFDO
                                                                                $GPLQLVWUDWLYH$JHQF\LV
                               3HUVRQDO,QMXU\3URGXFW/LDELOLW\
                                                                                ,QYROYHG
                               $VEHVWRV3URGXFW/LDELOLW\
                                                                           
                               

o    (General Civil (Other)25             o       )Pro Se General Civil
5HDO3URSHUW\                          %DQNUXSWF\                                     )RUIHLWXUH3HQDOW\                                  
     /DQG&RQGHPQDWLRQ                  $SSHDO86&                          'UXJ5HODWHG6HL]XUHRI                &RQVXPHU&UHGLW
     )RUHFORVXUH                        :LWKGUDZDO86&                      3URSHUW\86&                     &DEOH6DWHOOLWH79
     5HQW/HDVH	(MHFWPHQW                                                           2WKHU                                      6HFXULWLHV&RPPRGLWLHV
     7RUWVWR/DQG                 3ULVRQHU3HWLWLRQV                                                                                 ([FKDQJH
     7RUW3URGXFW/LDELOLW\             'HDWK3HQDOW\                                                                             $UELWUDWLRQ
     $OO2WKHU5HDO3URSHUW\            0DQGDPXV	2WKHU                      2WKHU6WDWXWHV                                      $GPLQLVWUDWLYH3URFHGXUH
                                             &LYLO5LJKWV                               )DOVH&ODLPV$FW                           $FW5HYLHZRU$SSHDORI

3HUVRQDO3URSHUW\                           3ULVRQ&RQGLWLRQV                          6WDWH5HDSSRUWLRQPHQW                     $JHQF\'HFLVLRQ
     2WKHU)UDXG                        &LYLO'HWDLQHH±&RQGLWLRQV               %DQNV	%DQNLQJ                            &RQVWLWXWLRQDOLW\RI6WDWH
     7UXWKLQ/HQGLQJ                   RI&RQILQHPHQW                          &RPPHUFH,&&                              6WDWXWHV
     2WKHU3HUVRQDO3URSHUW\                                                          5DWHVHWF                              2WKHU6WDWXWRU\$FWLRQV
     'DPDJH                     3URSHUW\5LJKWV                                     'HSRUWDWLRQ                               LIQRWDGPLQLVWUDWLYHDJHQF\
     3URSHUW\'DPDJH                   &RS\ULJKWV                                 1DWXUDOL]DWLRQ                            UHYLHZRU3ULYDF\$FW
     3URGXFW/LDELOLW\               3DWHQW                                     $SSOLFDWLRQ
                                             7UDGHPDUN                                  2WKHU,PPLJUDWLRQ
                                                                                            $FWLRQV
                                        )HGHUDO7D[6XLWV                                   5DFNHWHHU,QIOXHQFHG
                                             7D[HV86SODLQWLIIRU
                                                                                             	&RUUXSW2UJDQL]DWLRQ
                                             GHIHQGDQW                         
                                             ,567KLUG3DUW\86&
                                Case 1:18-cv-03124 Document 1-1 Filed 12/28/18 Page 2 of 2
o     *Habeas Corpus/                       o      +Employment                           o    ,FOIA/Privacy Act                 o        -Student Loan
      2255                                      Discrimination                                                                               
                                                                                                                                                    
      +DEHDV&RUSXV±*HQHUDO                   &LYLO5LJKWV±(PSOR\PHQW                   )UHHGRPRI,QIRUPDWLRQ$FW                5HFRYHU\RI'HIDXOWHG
      0RWLRQ9DFDWH6HQWHQFH                     FULWHULDUDFHJHQGHUVH[             2WKHU6WDWXWRU\$FWLRQV                  6WXGHQW/RDQ
      +DEHDV&RUSXV±$OLHQ                     QDWLRQDORULJLQ                         LI3ULYDF\$FW                       H[FOXGLQJYHWHUDQV
      'HWDLQHH                                GLVFULPLQDWLRQGLVDELOLW\DJH         
                                                      UHOLJLRQUHWDOLDWLRQ                    

                                                                                                       

                                                ,ISURVHVHOHFWWKLVGHFN                  ,ISURVHVHOHFWWKLVGHFN

o     .Labor/ERISA                           o      /Other Civil Rights                   o    0Contract                         o        1Three-Judge
           (non-employment)                                  (non-employment)                                                                        Court
                                                                                                     ,QVXUDQFH                                  
      )DLU/DERU6WDQGDUGV$FW                     9RWLQJLIQRW9RWLQJ5LJKWV             0DULQH                                     &LYLO5LJKWV±9RWLQJ
      /DERU0JPW5HODWLRQV                        $FW                                   0LOOHU$FW                                 LI9RWLQJ5LJKWV$FW
      /DERU5DLOZD\$FW                            +RXVLQJ$FFRPPRGDWLRQV                    1HJRWLDEOH,QVWUXPHQW                      
      )DPLO\DQG0HGLFDO                          2WKHU&LYLO5LJKWV                        5HFRYHU\RI2YHUSD\PHQW               
      /HDYH$FW                                 $PHULFDQVZ'LVDELOLWLHV±               	(QIRUFHPHQWRI                       
      2WKHU/DERU/LWLJDWLRQ                      (PSOR\PHQW                            -XGJPHQW                                
      (PSO5HW,QF6HFXULW\$FW                 $PHULFDQVZ'LVDELOLWLHV±               5HFRYHU\RI2YHUSD\PHQW                   
                                                        2WKHU                                  RI9HWHUDQ¶V%HQHILWV                   
                                                        (GXFDWLRQ                                6WRFNKROGHU¶V6XLWV                        
                                                                                                      2WKHU&RQWUDFWV                           
                                                                                                       &RQWUDFW3URGXFW/LDELOLW\                 
                                                                                                       )UDQFKLVH                                  
                                                                                                       


925,*,1
o      2ULJLQDO     o 5HPDQG o 5HPDQGHGIURP o 5HLQVWDWHGRU o 7UDQVIHUUHGIURP o 0XOWLGLVWULFW o $SSHDOWR
3URFHHGLQJ    IURP6WDWH    $SSHOODWH&RXUW     5HRSHQHG        DQRWKHUGLVWULFW   /LWLJDWLRQ       'LVWULFW-XGJH
                         &RXUW                                                              VSHFLI\                                     IURP0DJ-XGJH
                                                                                                                                                            


9,&$86(2)$&7,21&,7(7+(86&,9,/67$787(81'(5:+,&+<28$5(),/,1*$1':5,7($%5,()67$7(0(172)&$86(

18 U.S.C. Sections 981(a)(1)(C)-forfeiture of property constituting or derived from proceeds traceable to ...
                                                                                                                                
9,,5(48(67(',1                             CHECK IF THIS IS A &/$66          '(0$1'                                     Check YES only if demanded in complaint
&203/$,17                             $&7,21 UNDER F.R.C.P. 23
                                                                                   -85<'(0$1'                     <(612
                                                                                                                                  
                                                                                                                                                                  ✘
                                                                                                           
9,,,5(/$7('&$6(6
,)$1<
                                               (See instruction)
                                                                                   <(6      ✘               12                 If yes, please complete related case form


            12/28/2018                                                              /s/ Zia M. Faruqui
                                                    6,*1$785(2)$77251(<2)5(&25'BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
'$7(BBBBBBBBBBBBBBBBBBBBBBBBB

                                                   ,16758&7,216)25&203/(7,1*&,9,/&29(56+((7-6
                                                                 $XWKRULW\IRU&LYLO&RYHU6KHHW

      The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

            ,          COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
                        of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

            ,,,        CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
                        under Section II.

            ,9         CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
                        represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
                        nature of suit found under the category of the case.

            9,         CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

            9,,,       RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from
                        the Clerk’s Office.

            Because of the need for accurate and complete information, you should endure the accuracy of the information provided prior to signing the form.
             Case 1:18-cv-03124 Document 1-2 Filed 12/28/18 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                    )
 UNITED STATES OF AMERICA,                          )
                                                    )
                Plaintiff,                          )
                                                    )
        v.                                          )
                                                    )
 $1,478,991.75 OF FUNDS IN THE NAME                 )
 OF MARITIME ASSISTANCE LLC.; and                   )
                                                    )
 $1,478,991.74 OF FUNDS IN THE NAME                 )
                                                            Civil Action No. ___________
 OF MARITIME ASSISTANCE LLC.,                       )
                                                    )
                Defendants In Rem..                 )
                                                    )
                                                    )
                                                    )
                                                    )
                                                    )
                                                    )
                                                    )
                                                    )

                             WARRANT FOR ARREST IN REM

TO: THE UNITED STATES MARSHAL=S SERVICE AND/OR ANY OTHER DULY
AUTHORIZED LAW ENFORCEMENT OFFICER:

        WHEREAS a Verified Complaint for Forfeiture In Rem has been filed in the United
States District Court for the District of Columbia, on the 28th day of December, 2018, alleging
that the above defendant properties are subject to seizure and forfeiture to the United States
pursuant to 18 U.S.C. ' 981(a)(1);

        YOU ARE, THEREFORE, HEREBY COMMANDED to serve the defendant properties,
thus bringing, within the jurisdiction of the Court, said defendant properties, more fully
described as:

    $1,478,991.75 OF FUNDS IN THE NAME OF MARITIME ASSISTANCE LLC., and

    $1,478,991.74 OF FUNDS IN THE NAME OF MARITIME ASSISTANCE LLC.


                                                1
           Case 1:18-cv-03124 Document 1-2 Filed 12/28/18 Page 2 of 2



       YOU ARE FURTHER COMMANDED, promptly after execution of this process, to file
the same in this Court with your return thereon, identifying the individuals upon whom copies
were served and the manner employed, unless, pursuant to Rule G(3)(c)(ii)(A) of the
Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, the
defendant properties are in the government's possession, custody, or control.

Dated: December 28, 2018


                                           ___________________________
                                           Clerk of the Court



                                    By:
                                           Deputy Clerk




                                              2
